PLY GEM INDUSTRIES, INC. as Issuer, the GUARANTORS named herein, as Guarantors, and U.S. Bank National Association, as Trustee and Noteholder Collateral Agent INDENTURE Dated as of June 9, 2008 11.75% Senior Secured Notes due 2013 Reference is made to the Lien Subordination and Intercreditor Agreement dated as of June 9, 2008, among General Electric Capital Corporation, as collateral agent for the Revolving Facility Secured Parties referred to therein; U.S. Bank National Association, as Trustee and as Noteholder Collateral Agent; Ply Gem Industries, Inc.; Ply Gem Holdings Inc.; and the subsidiaries of Ply Gem Industries, Inc. named therein (the “Intercreditor Agreement”).Each Holder, by its acceptance of a Note, (a) consents to the subordination of Liens provided for in the Intercreditor Agreement, (b) agrees that it will be bound by and will take no actions contrary to the provisions of the Intercreditor Agreement and (c) authorizes and instructs the Trustee and Noteholder Collateral Agent to enter into the Intercreditor Agreement as Trustee and Noteholder Collateral Agent and on behalf of such Holder.The foregoing provisions are intended as an inducement to the lenders under the Credit Agreement to extend credit and such lenders are intended third party beneficiaries of such provisions and the provisions of the Intercreditor Agreement. CROSS-REFERENCE TABLE Trust Indenture Act Indenture Section Section 310(a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 7.08; 7.10 (b) 7.08; 7.10; 12.02 (c) N.A. 311(a) 7.11 (b) 7.11 (c) N.A. 312(a) 2.05 (b) 12.03 (c) 12.03 313(a) 7.06 (b)(1) 7.06; 10.02 (b)(2) 7.06; 10.02 (c) 7.06; 12.02 (d) 7.06 314(a) 4.06; 4.18; 12.02 (b) N.A. (c)(1) 7.02; 12.04; 12.05 (c)(2) 7.02; 12.04; 12.05 (c)(3) N.A. (d) 10.02; 10.03; 10.05 (e) 12.05 (f) N.A. 315(a) 7.01(b); 7.02(a) (b) 7.05; 12.02 (c) 7.01 (d) 6.05; 7.01(c) (e) 6.11 316(a)(last sentence) 2.09 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) 9.02 (b) 6.07 (c) 9.05 317(a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318(a) 12.01 (c) 12.01 N.A. means Not Applicable Note:This Cross-Reference Table shall not, for any purpose, be deemed to be a part of this Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions. SECTION 1.02. Other Definitions. SECTION 1.03. Incorporation by Reference of Trust Indenture Act. SECTION 1.04. Rules of Construction. ARTICLE TWO THE NOTES SECTION 2.01. Form and Dating. SECTION 2.02. Execution, Authentication and Denomination; Additional Notes; Exchange Notes SECTION 2.03. Registrar and Paying Agent. SECTION 2.04. Paying Agent To Hold Assets in Trust. SECTION 2.05. Holder Lists. SECTION 2.06. Transfer and Exchange. SECTION 2.07. Replacement Notes. SECTION 2.08. Outstanding Notes. SECTION 2.09. Treasury Notes. SECTION 2.10. Temporary Notes. SECTION 2.11. Cancellation. SECTION 2.12. Defaulted Interest. SECTION 2.13. CUSIP and ISIN Numbers. SECTION 2.14. Deposit of Moneys. SECTION 2.15. Book-Entry Provisions for Global Notes. SECTION 2.16. Special Transfer and Exchange Provisions. ARTICLE THREE REDEMPTION SECTION 3.01. Notices to Trustee. SECTION 3.02. Selection of Notes To Be Redeemed. SECTION 3.03. Notice of Redemption. SECTION 3.04. Effect of Notice of Redemption. SECTION 3.05. Deposit of Redemption Price. SECTION 3.06. Notes Redeemed in Part. -i- ARTICLE FOUR COVENANTS SECTION 4.01. Payment of Notes. SECTION 4.02. Maintenance of Office or Agency. SECTION 4.03. Corporate Existence. SECTION 4.04. Payment of Taxes. SECTION 4.05. Maintenance of Properties. SECTION 4.06. Compliance Certificate; Notice of Default. SECTION 4.07. Intentionally Omitted. SECTION 4.08. Waiver of Stay, Extension or Usury Laws. SECTION 4.09. Change of Control. SECTION 4.10. Limitations on Additional Indebtedness. SECTION 4.11. Limitations on Restricted Payments. SECTION 4.12. Limitations on Liens. SECTION 4.13. Limitations on Asset Sales. SECTION 4.14. Limitations on Transactions with Affiliates. SECTION 4.15. Limitations on Dividend and Other Restrictions Affecting Restricted Subsidiaries. SECTION 4.16. Additional Note Guarantees. SECTION 4.17. Further Assurances. SECTION 4.18. Reports to Holders. SECTION 4.19. Limitations on Designation of Unrestricted Subsidiaries. SECTION 4.20. Limitation on the Issuance or Sale of Equity Interests of Restricted Subsidiaries. SECTION 4.21. Information Regarding Collateral. SECTION 4.22. Impairment of Security Interest. SECTION 4.23. Insurance. ARTICLE FIVE SUCCESSOR CORPORATION SECTION 5.01. Mergers, Consolidations, Etc. ARTICLE SIX DEFAULT
